Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Mark Dolph, Appellant                                 Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 11F-
No. 06-13-00029-CR         v.                         0764-005). Opinion delivered by Justice
                                                      Carter, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
assessment of the $10,000.00 fine. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Mark Dolph, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED DECEMBER 20, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk